                  Case 2:21-cr-00121-JCC Document 14 Filed 07/29/21 Page 1 of 3




1                                                             Honorable Judge John C. Coughenour
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT SEATTLE
9
10     UNITED STATES OF AMERICA,                          NO. CR21-121 JCC
11
                                Plaintiff,                [PROPOSED]
12                                                        PROTECTIVE ORDER
13                        v.
14     MALIK C. GARRETT,
15
                               Defendant.
16
17
18
            This matter comes before the Court on the Stipulated Motion for a Protective Order
19
     regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d). Having considered
20
     the record and files herein, the Court finds there is good cause to grant the stipulated motion,
21
     and hence:
22
            IT IS HEREBY ORDERED that the discovery materials discussed in the Motion for
23
     the Protective Order and referred to therein as “Protected Material,” marked specially as
24
     “Produced Subject to a Protective Order,” may be produced to counsel for the Defendants in
25
     this case.
26
            IT IS FURTHER ORDERED that possession of Protected Material is limited to the
27
     attorneys of record in this case and their staff, and to any investigators, expert witnesses, and
28

      PROTECTIVE ORDER / CR21-121 JCC                                          UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      United States v. Garrett. - 1
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 2:21-cr-00121-JCC Document 14 Filed 07/29/21 Page 2 of 3




 1 other agents the attorneys of record retain in connection with this case, collectively referred
 2 to as “the defense team.” The attorneys of record, and their investigators, expert witnesses,
 3 and other agents may review Protected Material with each Defendant. Each Defendant may
 4 inspect and review Protected Material, but shall not be allowed to possess, photograph, or
 5 record Protected Material or otherwise retain Protected Material or copies thereof.
 6          IT IS FURTHER ORDERED that defense counsel shall not provide Protected
 7 Material, or copies thereof, to any other person outside his/her law office, who is not a
 8 member of the defense team, including the Defendants or their family or associates. Any
 9 Protected Material sent to the Federal Detention Center (FDC) must be sent with the
10 designation as Protected so that the FDC may maintain all copies for each Defendant’s
11 review in the Education Law Library.
12          IT IS HEREBY FURTHER ORDERED that the Defendant, defense counsel, and
13 others to whom disclosure of the content of the Protected Material may be necessary to assist
14 with the preparation of the defense, shall not disclose the Protected Material or its contents,
15 other than as necessary for the preparation of defenses at trial and in subsequent appellate
16 proceedings, if necessary.
17          IT IS FURTHER ORDERED that if defense counsel finds it necessary to file any
18 documents marked as Protected Material, the material shall be filed under seal with the
19 Court.
20          Nothing in this Protective Order prohibits defense counsel from showing the
21 Protected Material, or reviewing its contents, with the Defendant or with others to whom
22 disclosure may be necessary to assist with the preparation of the defense at trial and in
23 subsequent appellate proceedings, if necessary.
24          Nothing in this Protective Order prohibits defense counsel from disputing the
25 designation of material as Protected Material and, if agreement cannot be reached between
26 the parties, to seeking a determination by this Court.
27 //
28

     PROTECTIVE ORDER / CR21-121 JCC                                         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Garrett. - 2
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-cr-00121-JCC Document 14 Filed 07/29/21 Page 3 of 3




 1         At the conclusion of the case, the Protected Material shall be returned to the United
 2 States, or destroyed, or otherwise stored in a manner to ensure that it is not subsequently
 3 duplicated or disseminated in violation of this Protective Order.
 4         DATED this 29th day of July 2021.
 5
 6
 7
 8
                                                     A
                                                     John C. Coughenour
 9                                                   UNITED STATES DISTRICT JUDGE

10 Presented by:
11
12 /s/ Cecelia Gregson
   CECELIA GREGSON
13 Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PROTECTIVE ORDER / CR21-121 JCC                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Garrett. - 3
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
